958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred Sherman THOMAS, Jr., Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 91-7311.
United States Court of Appeals,Fourth Circuit.
Submitted: February 28, 1992Decided: March 27, 1992

Alfred Sherman Thomas, Jr., Appellant Pro Se.
Thomas Cauthorne Daniel, Assistant Attorney General, Richmond, Virginia, for Appellee .
PER CURIAM:


1
Alfred Sherman Thomas, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Thomas v. Muncy, No. CA-90-1905-N (E.D. Va.  Sept. 9 and Oct. 3, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED